Petition for Writ of Habeas Corpus Denied and Opinion filed February 20,
2004








Petition for Writ of Habeas Corpus Denied and Opinion
filed February 20, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00146-CV
____________
 
IN RE RICHARD R. HIPOLITO, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF HABEAS CORPUS
 

 
M E M O R A N D U M  O P I N I O N
On February 19, 2004, relator,
Richard R. Hipolito, filed a petition for writ of
habeas corpus seeking release from jail. 
See Tex. Gov=t Code Ann. ' 22.221(d) (Vernon Supp. 2004);  Tex. R. App. P. 52. 
We deny relator=s petition for writ of habeas corpus.
PER CURIAM
Petition Denied and Opinion filed
February 20, 2004.
Panel consists of Justices Yates,
Anderson, and Hudson.